DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Aug. 13, 2020, the applicants have canceled claims 18-20 and 22-24; amended claims 2-5, 7, 9-12, 14, 16-17 and 21 and furthermore, have added new claims 25-33.
3. Claims 1-17, 21 and 25-33 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 17, 21, 26-27, 29-30 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different 
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The instant specification teaches inhibitory effect of instant compounds on Arginase 1 and Arginase 2 activity as shown in table 2 on pages 104-105 of specification. Based on these teachings, the instant compounds will have therapeutic utility for specific disease conditions where Arginase 1 and Arginase 2 inhibitors are well known in the art to have therapeutic utility. However, there is no teaching either in the specification or prior art references provided showing well established utility of Arginase 1 and Arginase 2 inhibitors for treating every known cancer and respiratory inflammatory disease in the art. There are no working examples present showing efficacy of instant compounds in vitro cell lines of every known tissue in the body representing every known cancer in the art and animal models of every known respiratory disease in the art. In absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in vitro cell lines of every known tissue in the body representing every known cancer in the art and animal models 

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 2, 4, 9, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "OH for variable R1/R2" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "OH for variable R1/R4" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "OH for variable R1/R2" in claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "OH for variable R1/R4" in claim 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15, compounds of table 1 are mentioned. However, table 1 is missing in the claim.
Allowable Subject Matter
10. The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 3, 5-8, 10, 12-14, 16, 25, 28 and 31 are allowed since the instant compounds and pharmaceutical compositions comprising these compounds are neither disclosed nor obvious over the prior art. In the prior art, Van Zandt (WO 2011/133653 A1, cited on applicant’s form 1449) discloses compound in example 103 on page 143 which is closely related to instant compounds of formula (I). However, this compound differs from the instant compounds by lacking instant variable R1 on 5-membered heterocyclic ring and furthermore, there is no teaching, suggestion or motivation in the prior art to modify compound of Van Zandt to prepare instant compounds.

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625